Case 1:20-cv-01052-TSE-IDD Document 41-1 Filed 05/04/21 Page 1 of 3 PageID# 374




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 CHARLOTTE CHARLES, et al.,
                                                     Case No.: 1:20-cv-1052
                         Plaintiffs,

 vs.

 ANNE SACOOLAS, et al.,

                         Defendants.

  MEMORANDUM IN SUPPORT OF COHEN MILSTEIN SELLERS & TOLL PLLC’S
     MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

        Cohen Milstein Sellers & Toll PLLC respectfully submits this Memorandum in support

 of its Motion to withdraw as counsel for the Plaintiffs in this action. Given the sensitivities of

 this matter, we limit our statement here to simply say irreconcilable differences and professional

 considerations have arisen that require termination of the representation and that Plaintiffs need

 retain new counsel. Situations have arisen which makes continued representation untenable and

 unworkable. We have brought this matter to the Court’s attention at the earliest possible time

 after it became apparent the relationship cannot continue.

        We have given Plaintiffs advance notice that this motion would be filed. We will email

 them this Motion and Memorandum in Support. They are endeavoring to retain another law firm.

 We are prepared to submit in camera a declaration(s) in support of this motion to assist the Court

 in understanding what has happened should the Court wish to proceed in this manner.

        We ask for expedited consideration of this motion as there is a discovery deadline of July

 23, 2021. Pursuant to the paragraph 10(g) of the Court’s Rule 16(d) scheduling order, we have

 noticed a hearing next Friday, May 14, but given the discovery deadline, and the sensitivity of

 the issues, we request that the Court consider scheduling an earlier in camera hearing or call.
Case 1:20-cv-01052-TSE-IDD Document 41-1 Filed 05/04/21 Page 2 of 3 PageID# 375




 Cohen Milstein commits to cooperating with the new counsel concerning the transfer of the case

 files to help them continue on in the case and get the best results possible for the Plaintiffs. We

 would hope that new counsel can be retained in the very near future so that our withdrawal may

 be effectuated.



    Dated: May 4, 2021

                                                       By: /s/ Steven J. Toll
                                                       Steven J. Toll, VSB #15300
                                                       Agnieszka M. Fryszman (pro hac vice)
                                                       Nicholas J. Jacques (pro hac vice)
                                                       COHEN MILSTEIN SELLERS & TOLL
                                                       PLLC
                                                       1100 New York Ave. NW
                                                       East Tower, 5th Floor
                                                       Washington, DC 20005
                                                       Telephone: (202) 408-4600
                                                       Facsimile: (202) 408-4699
                                                       Stoll@cohenmilstein.com
                                                       AFryszman@cohenmilstein.com


                                                       Theodore J. Leopold (pro hac vice)
                                                       Leslie M. Kroeger (pro hac vice)
                                                       Poorad Razavi (pro hac vice)
                                                       COHEN MILSTEIN SELLERS & TOLL
                                                       PLLC
                                                       2925 PGA Boulevard, Suite 200
                                                       Palm Beach Gardens, FL 33410
                                                       Telephone: (561) 515-1400
                                                       Facsimile: (561) 515-1401
                                                       tleopold@cohenmilstein.com
                                                       lkroeger@cohenmilstein.com
                                                       prazavi@cohenmilstein.com




                                                   2
Case 1:20-cv-01052-TSE-IDD Document 41-1 Filed 05/04/21 Page 3 of 3 PageID# 376




                                  CERTIFICATE OF SERVICE


          I hereby certify that on May 4, 2021, I electronically filed the Memorandum in Support of

 Cohen Milstein Sellers & Toll PLLC’s Motion for Leave to Withdraw as Counsel for Plaintiffs

 with the Clerk of the Court using the ECF and that I sent the same to Plaintiffs via electronic

 mail.



 Dated:     May 4, 2021                               /s/ Steven J. Toll
                                                      Steven J. Toll




                                                  3
